
	

113 SRES 359 ATS: To constitute the majority party’s membership on certain committees for the One Hundred Thirteenth Congress, or until their successors are chosen.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III113th CONGRESS2d SessionS. RES. 359IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Reid submitted the following resolution; which was considered and agreed toRESOLUTIONTo constitute the majority party’s membership on certain committees for the One Hundred Thirteenth
			 Congress, or until their successors are chosen.That the following shall constitute the majority party’s membership on the following committees for
			 the One Hundred Thirteenth Congress, or until their successors are chosen:Committee on Agriculture:Ms. Stabenow (Chairman), Mr. Leahy,
			 Mr. Harkin, Mr. Brown, Ms. Klobuchar, Mr. Bennet,
			 Mrs.
			 Gillibrand, Mr. Donnelly, Ms. Heitkamp, Mr. Casey, Mr. Walsh.
			Committee on Commerce, Science, and Transportation:Mr. Rockefeller (Chairman), Mrs. Boxer, Mr. Nelson, Ms. Cantwell, Mr. Pryor, Mrs. McCaskill, Ms.
			 Klobuchar, Mr. Begich, Mr. Blumenthal, Mr. Schatz, Mr. Markey,
			 Mr. Booker, Mr. Walsh.Committee on Energy and Natural
			 Resources:Ms. Landrieu (Chairman), Mr. Wyden, Mr. Johnson of South Dakota, Ms. Cantwell, Mr. Sanders, Ms.
			 Stabenow, Mr. Udall of
			 Colorado,
			 Mr. Franken, Mr. Manchin, Mr. Schatz, Mr. Heinrich, Ms. Baldwin.
			Committee on Environment and Public Works:Mrs. Boxer (Chairman), Mr. Carper, Mr. Cardin, Mr. Sanders, Mr. Whitehouse, Mr. Udall
			 of New Mexico, Mr. Merkley, Mrs. Gillibrand, Mr. Booker, Mr. Markey.Committee on Finance:Mr. Wyden (Chairman), Mr. Rockefeller, Mr. Schumer, Ms.
			 Stabenow, Ms. Cantwell, Mr. Nelson, Mr. Menendez, Mr. Carper, Mr. Cardin,
			 Mr. Brown, Mr. Bennet, Mr. Casey, Mr. Warner.
			Committee on Rules and
			 Administration:Mr. Schumer (Chairman), Mrs.
			 Feinstein, Mr. Durbin, Mr. Pryor, Mr. Udall of New Mexico,
			 Mr.
			 Warner, Mr. Leahy, Ms. Klobuchar, Mr. King, Mr. Walsh.
			Committee on Small Business and Entrepreneurship:Ms. Cantwell (Chairman), Mr. Levin, Ms. Landrieu, Mr. Pryor, Mr. Cardin, Mrs. Shaheen, Mrs. Hagan,
			 Ms. Heitkamp, Mr. Markey, Mr. Booker.Committee on Indian
			 Affairs:Mr. Tester (Chairman), Mr. Johnson of South Dakota,
			 Ms. Cantwell, Mr. Udall of New Mexico, Mr. Franken, Mr. Begich, Mr.
			 Schatz,
			 
			 Ms. Heitkamp.
			Special Committee on
			 Aging:Mr. Nelson (Chairman), Mr.
			 Casey, Mrs. McCaskill, Mr. Whitehouse, Mrs. Gillibrand, Mr. Manchin, Mr.
			 Blumenthal, Ms. Baldwin, Mr. Donnelly, Ms. Warren, Mr. Walsh.
			Joint Economic
			 Committee:Ms.
			 Klobuchar (Vice Chairman), Mr. Casey, Mr. Sanders, Mr. Murphy, Mr.
			 Heinrich, Mr. Pryor.